DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeshi Utsunomiya et al (US 20070188791 A1).

Regarding claim 1, Utsunomiya et al print job management apparatus (¶ [42]) comprising: 
a processor (¶ [106] CPU); and 
a memory that stores an obtained first print job (¶ [87]), wherein 
when setting for performing printing as being divided into test printing and main printing has been made for the first print job (¶ [121]), the processor has a display show a first image showing a condition of execution of a job of the test printing and a second image showing a condition of execution of a job of the main printing (Fig. 12B; ¶ [121] active job list showing print and test jobs currently printing and jobs on standby).

Regarding claim 5, Utsunomiya et al discloses the print job management apparatus according to claim 1 (see rejection of claim 1), wherein the condition of execution of the job of the test printing and the condition of execution of the job of the main printing are any one of "waiting for execution," "being executed," and "done" (Fig. 12B “Standby” and “Print”.

Regarding claim 20, Utsunomiya et al discloses an image forming system (Fig. 1) comprising: 
a print job management apparatus (Fig. 1 numeral 300); and 
an image forming apparatus (Fig. 1 numeral 100), wherein the print job management apparatus obtains a print job from outside, has the image forming apparatus execute the obtained print job, and shows, when setting for performing printing as being divided into test printing and main printing has been made for the print job, a first image showing a condition of execution of a job of the test printing and a second image showing a condition of execution of a job of the main printing (see rejection of claim 1).

Regarding claim 21, Utsunomiya et al discloses a representation control method (see rejection of claim 1) comprising: 
obtaining a print job (see rejection of claim 1); and 
showing, when setting for performing printing as being divided into test printing and main printing has been made for the print job, a first image showing a condition of execution of a job of the test printing and a second image showing a condition of execution of a job of the main printing (see rejection of claim 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al in view of Toshiro Fujimori et al (US 20070229895 A1).

Regarding claim 2, Utsunomiya et al discloses the print job management apparatus according to claim 1 (see rejection of claim 1). 
Utsunomiya et al fails to explicitly disclose the processor has the display show, based on designation of an image forming apparatus to execute the first print job, the first image and the second image in association with a third image showing the designated image forming apparatus.
Fujimori et al, in the same field of endeavor of managing print a print queue and designating a printer for outputting the job (Abstract), teaches the processor has the display show, based on designation of an image forming apparatus to execute the first print job, the first image and the second image in association with a third image showing the designated image forming apparatus (Fig. 2; ¶ [22-23] printer jobs panel).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print job management apparatus as disclosed by Utsunomiya et al comprising a memory that stores an obtained first print job, wherein when setting for performing printing as being divided into test printing and main printing has been made for the first print job, the processor has a display show a first image showing a condition of execution of a job of the test printing and a second image showing a condition of execution of a job of the main printing to utilize the teachings of Fujimori et al which teaches the processor has the display show, based on designation of an image forming apparatus to execute the first print job, the first image and the second image in association with a third image showing the designated image forming apparatus to improve print job management for print shops employing a large number of printers and obviate one or more problems due to limitations and disadvantages of conventional methods.

Regarding claim 3, Utsunomiya et al discloses the print job management apparatus according to claim 2 (see rejection of claim 2), wherein 
the processor has the display show the first image and the second image in association with the third image based on acceptance of the operation instruction (see rejection of claim 1).
Utsunomiya et al fails to explicitly disclose the print job management apparatus being capable of communicating with a plurality of image forming apparatuses wherein the processor accepts an operation instruction to designate the image forming apparatus to execute the first print job among the plurality of image forming apparatuses.
Fujimori et al teaches print job management apparatus being capable of communicating with a plurality of image forming apparatuses (¶ [16]) wherein the processor accepts an operation instruction to designate the image forming apparatus to execute the first print job among the plurality of image forming apparatuses (¶ [23]).
It would It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print job management apparatus as disclosed by Utsunomiya et al comprising a memory that stores an obtained first print job, wherein when setting for performing printing as being divided into test printing and main printing has been made for the first print job, the processor has a display show a first image showing a condition of execution of a job of the test printing and a second image showing a condition of execution of a job of the main printing to utilize the teachings of Fujimori et al which teaches the print job management apparatus being capable of communicating with a plurality of image forming apparatuses wherein the processor accepts an operation instruction to designate the image forming apparatus to execute the first print job among the plurality of image forming apparatuses to enable a user the ability to quickly and efficiently distribute print jobs to output devices offering desired output results.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al in view of Masaki Tanabe (US 20160165070 A1)

Regarding claim 8, Utsunomiya et al discloses the print job management apparatus according to claim 1 (see rejection of claim 1).
Utsunomiya et al fails to explicitly disclose wherein the processor has the display show the first image as preceding the second image.
Tanabe, in the same field of endeavor of printing test and main images (¶ [8]), teaches printing the test image prior to the main image (¶ [53]). (*Prioritizing the printing of the test image requires that the test image precede other jobs in the queue) 
	It would It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print job management apparatus as disclosed by Utsunomiya et al comprising a memory that stores an obtained first print job, wherein when setting for performing printing as being divided into test printing and main printing has been made for the first print job, the processor has a display show a first image showing a condition of execution of a job of the test printing and a second image showing a condition of execution of a job of the main printing to utilize the teachings of Tanabe which teaches the processor has the display show the first image as preceding the second image to confirm the output quality is desirable prior to printing the output image.

Allowable Subject Matter

Claims 4, 6, 7, and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
December 4, 2021